                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

PERRY NEWMAN,                              )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   )         Case No. 4:17 CV 2771 CDP
                                           )
CITY OF DES PERES, et al.,                 )
                                           )
           Defendants.                     )

                          MEMORANDUM AND ORDER

      Defendants move to dismiss this case with prejudice under Fed. R. Civ. P.

41(b) for plaintiff’s failure to prosecute and failure to comply with Court orders.

Plaintiff has not responded to the motion and the time to do so has passed. I will

dismiss the case for the reasons stated in defendants’ motion, but will do so

without prejudice. However, as a condition to refiling an action based on or

including the same claim(s) against any or all of the same defendants, plaintiff

shall pay to defendants their reasonable attorney’s fees in bringing the instant

motion to dismiss. Fed. R. Civ. P. 41(d). See Copeland v. Hussmann Corp., 462

F. Supp. 2d 1012, 1024 (E.D. Mo. 2006) (courts have discretion to include

reasonable attorney’s fees as “costs” that a plaintiff may be ordered to pay to a

defendant upon the refiling of a previously dismissed case) (citing Evans v.

Safeway Stores, Inc., 623 F.2d 121 (8th Cir. 1980)). Defendants’ request for the
immediate imposition of costs and expenses is denied.

      Accordingly,

      IT IS HEREBY ORDERED that defendants’ Rule 41(b) Motion for

Involuntary Dismissal [42] is GRANTED in part and DENIED in part.

      IT IS FURTHER ORDERED that this case is dismissed without prejudice.

      IT IS FURTHER ORDERED that as a condition to refiling an action based

on or including the same claim(s) against any or all of the same defendants,

plaintiff shall pay to defendants their reasonable attorney’s fees in bringing this

motion to dismiss.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 2nd day of November, 2018.




                                         -2-
